Citation Nr: 1122686	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied service connection for PTSD and hypertension.  

In June 2010, the Veteran filed a notice of disagreement (NOD) with the denial of the claim for service connection for hypertension.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2010.

In August 2010, the Veteran filed a NOD with the denial of the claim for service connection for PTSD.  A SOC was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In May 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  As reflected by his personnel records, the Veteran was stationed at Tan Son Nhut Airbase on December 4, 1966, and his assertion that the base came under enemy fire resulting in several deaths has been verified.  


3.  Although the record includes a positive PTSD screen, the most persuasive, medical opinion evidence on the question of current diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

4.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion even suggesting that there exists a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for PTSD and hypertension, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the October 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the report of a December 2009 VA PTSD examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection for PTSD and hypertension is warranted.

The Veteran's representative argues that the VA PTSD examination was inadequate because the examiner did not explain the relevance of some of the background information and comments he elicited from the Veteran.  The representative specifically noted that the examiner did not "explain the significance" of certain remarks, such as that the Veteran wears glasses and has a slender build-notes on the Veteran's overall appearance.  However, as the examination report clearly includes pertinent historical information, discussion of the Veteran's current symptoms, and findings, and no deficiency in the examination report has been shown by the evidence, the Board finds no reason to further delay a decision in this appeal by ordering another examination.  In other words, the current record is adequate to decide the claim for service connection for PTSD, and further RO development in this regard is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
   
The Veteran's representative has also alleged that there are missing service treatment records.  However, there is no evidence to support this conclusion, nor has the Veteran stated that there are any outstanding treatment records.  In particular, the Veteran has not asserted any specific incidents (including names of medical facilities and/or dates) of treatment for PTSD or hypertension during service.  Moreover, the service treatment records obtained by the RO encompass treatment and examinations spanning the Veteran's 20 years of service and there is no period of time that appears unaccounted for in the service treatment records.  Thus, the Board finds that no further RO action is required in regards to the Veteran's service treatment records.

Finally, the Board acknowledges that the Veteran has not undergone VA examination to obtain a medical nexus opinion regarding his claim for service connection for hypertension.  However, as explained in more detail below, hypertension was not diagnosed until many years post service, and there is no medical suggestion whatsoever that the claimed hypertension is related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for hypertension, VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  On these facts, however, further discussion and application of the revision is unnecessary.

Here, VA has verified the occurrence of the Veteran's in-service stressor.  The Veteran reported an enemy attack on the Tan Son Nhut Airbase on December 4, 1966, which resulted in several deaths.  The RO verified that the Veteran was stationed at Tan Son Nhut Airbase at that time and that the base came under enemy fire on December 4, 1966, resulting in several deaths.  Thus, the Veteran's alleged stressor is entirely consistent with the circumstances, conditions and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154.   As the only remaining question is whether the Veteran has PTSD as a result of his verified stressor-to include the question of whether there is a link between the Veteran's symptoms and his verified in-service stressor.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010) (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the claim for service connection in light of the above, the Board finds that competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD, and that, therefore, the claim must be denied.

Service treatment records are negative for any complaints, findings, or diagnosis pertinent to any psychiatric problem.  Psychiatric evaluation was normal at the time of the Veteran's separation from service.  

The Veteran underwent VA examination in December 2009.  The examiner indicated that he reviewed the Veteran's claims file and medical records.  He also noted the Veteran's verified stressor of experiencing an enemy attack on Tan Son Nhut Airbase.  The Veteran noted that he worked in food service and following a base attack there would be food shortages, causing him stress.  On psychiatric examination, the Veteran's thought processes, communication, and speech were normal.  No delusions, hallucinations, memory loss, obsessive ritualistic behavior, depression, or panic attacks were noted.  The Veteran denied any suicide attempts, but noted that he has had suicidal thoughts while on Digoxin and Coumadin.  In regards to the Veteran's verified stressor, the examiner stated that there was no credible link between the Veteran's stressor and his present condition.  Rather, the examiner noted several mild psychosocial stressors, including a history of alcohol use and marital acrimony.  He also noted that the Veteran's verified stressor did not affect his employment.  In regards to a diagnosis of PTSD, the examiner provided a description of the DSM-IV criteria, noting that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, or for any other psychiatric disability.   

A September 2010 VA treatment record reflects a positive PTSD screen.  However, there is no indication of a medical diagnosis of PTSD or that the Veteran is receiving any treatment for PTSD, or any other psychiatric disability.  

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The only evidence of record reflecting a possible diagnosis of PTSD is the VA treatment record from September 2010, which indicated a positive PTSD screening test.  However, the PTSD screening test consisted of only 4 questions and the Veteran's stressor was not noted by the examiner.  Additionally, the PTSD screening test was conducted by a licensed nurse practitioner, not a psychologist or psychiatrist.  Moreover, the examiner did not provide an explicit diagnosis of PTSD, did not state any rationale to support a diagnosis of PTSD, and did not discuss the DSM-IV criteria.  As a result, the Board is affording the September 2010 VA treatment report little probative value on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

By contrast, the Board finds the December 2009 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  Thus, the most persuasive, competent opinion on the question of current diagnosis of PTSD weighs against the claim.

Thus, without a current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Thus, while the Board acknowledges that the Veteran has a verified in-service stressor, as discussed above, without a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.

B.  Service Connection for Hypertension

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for hypertension) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with diastolic blood pressure of less than 90mm.

The Veteran's January 1954 enlistment examination reflected blood pressure of 110/74.  An April 1954 enlistment examination revealed a blood pressure reading of 110/74.  No diagnosis, evaluation, or treatment for hypertension was noted in the service treatment records.

The Veteran's service treatment records revealed multiple blood pressure readings with results of:  108/70 (March 1958), 124/70 (June 1966), and 115/75 (July 1970).

The Veteran reported no hypertension in reports of medical history in March 1958 and June 1966.  

At separation in November 1973, the Veteran's blood pressure was 118/70.  On examination, the Veteran's vascular system was normal.  On his report of medical history, the Veteran denied a history of hypertension, shortness of breath, and dizziness.

Thus, the service treatment records do not reflect any elevated blood pressure readings during service, let alone a diagnosis of hypertension.

The first documented post-service evidence of hypertension is a September 2009 letter from Dr. Brownfield.  Dr. Brownfield indicated that she was currently treating the Veteran for hypertension.  

VA treatment records from September 2010 revealed a blood pressure reading of 186/98.  The examiner noted that the Veteran was currently prescribed blood pressure medication and treated by Dr. Brownfield for the past 7 years.  The impression was uncontrolled hypertension.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for hypertension must be denied.

The evidence of record clearly establishes that the Veteran has current hypertension, as reflected, for example, in the VA treatment records.  However, the record simply fails to establish that his hypertension is medically related to service.

As noted, the first post-service medical evidence of a diagnosis of hypertension is the September 2009 letter from Dr. Brownfield.  The Veteran reported that he had been receiving treatment from Dr. Brownfield for the past 7 years.  Here, even considering the Veteran's statements that he has been treated by Dr. Brownfield for the past 7 years, the post-service evidence reflects no documented indication of a diagnosis of hypertension for 29 years after active military service.  

Clearly, such time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, neither the Veteran nor his representative have presented or identified any existing medical evidence or opinion reflecting that the Veteran's hypertension was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between the Veteran's current hypertension and service.  

C.  Both Claims

In addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and his representative, however, no such assertion provides a basis for allowance of either claim.  To whatever extent these assertions are offered in an attempt to establish a current diagnosis of PTSD or that there exists a medical nexus between current hypertension and service, such attempts must fail.  The matters of current diagnosis and etiology upon which these claims turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for PTSD and hypertension must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for PTSD, and no competent, probative evidence supports the claim for service connection for hypertension, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


